Mr. Justice Allen
delivered the opinion of the court.
Two petitions were filed in the court below for adoption of a minor child whose parents are deceased. The first petition was that of the child’s uncle and aunt, the aunt being a sister of the deceased mother. The second petition was filed by the maternal grandparents of the minor. On July 23, 1920, the court received evidence, and a hearing was had, upon both petitions. On August 4, 1920, a decree was rendered in favor of the grandparents. The other petitioners, whose petition, and a subsequent motion for new trial, was denied, bring the cause here for review.
The plaintiffs in error complain of the admission of testimony regarding the conduct of the minor’s father, now *580deceased. If the evidence was not admissible, it was not so prejudicial to the objecting petitioners as to warrant a reversal of the decree. Furthermore, the presumption is that the trial judge considered only competent evidence.
It is not disputed that the successful petitioners are fit and proper persons to have the custody of the child. The court found that it would be for the best interest of the minor that they be permitted to adopt him-. The court evidently had a correct conception of the law regarding the award of custody of children. Its decree is supported by the evidence. We find no reversible error in the record, nor any reason why the decree should be disturbed.
The judgment is affirmed.
Mr. Justice Teller, sitting for Mr. Chief Justice Scott, and Mr. Justice Burke concur.